          Case 1:19-cv-00111-PAE Document 56 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROBIN L. MCCOY-FELIU,

                                          Plaintiff,                        19 Civ. 111 (PAE)
                         -v-
                                                                                  ORDER
 JORGE SALEGA, et al.,

                                          Defendants.


PAUL A. ENGELMAYER, District Judge:

        In advance of next week’s case management conference, the Court wishes to notify

counsel that, in light of the ongoing public health crisis, it presently assesses as unlikely that any

jury trial will be able to be held in this Court until, at least, early September. In addition, the

Court’s criminal trial docket has to take priority, and the Court already has two certain criminal

jury trials that had been scheduled for spring and will now need to take scheduling priority once

jury trials resume. Therefore, a jury trial in this case is realistically unlikely until, at the very

earliest, late fall, and depending on public health issues and other scheduling conflicts, it could

easily slip into 2021.

        The court’s summer schedule is, however, widely open, to the extent that the parties may

wish to consider a bench trial on all issues. The Court has no preference between a jury or bench

trial in this case, but wanted counsel to be aware of the Court’s calendar, in case the parties

would have mutual interest in a bench trial. In the event of mutual consent to a bench trial, the

Court would endeavor to schedule such a trial at a mutually convenient date during the summer.
          Case 1:19-cv-00111-PAE Document 56 Filed 04/30/20 Page 2 of 2



       Accordingly, the Court directs counsel to file a joint letter on the docket by May 6, 2020,

at 5 p.m., that simply states—without identifying the parties’ individual views—whether both

parties are prepared to consent to a bench trial on all issues.



       SO ORDERED.

                                                                  PaJA.�
                                                                  ____________________________
                                                                  Paul A. Engelmayer
                                                                  United States District Judge


Dated: April 30, 2020
       New York, New York




                                                  2
